DETAILED ACTION
This is a first non-final Office Action (“Action”) on the merits to the application filed 3/11/2021. Claims 1-30 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2022/0104300, to Ramachandra et al. (“Ramachandra”), which is newly cited in this Action.
World Intellectual Property Organization International Application Publication No. 2020/069415, to Manolakos et al. (“Manolakos”), which is applicant-cited.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Claims 12 and 13 are indefinite.
35 U.S.C. § 102(a)(2) – Claims 1 … are anticipated by Ramachandra.
35 U.S.C. § 103 – Claim 19 is obvious over Ramachandra in view of Manolakos.
Claims 6, 7, 10, 14-17, 24, 25, and 28 are objected to for containing allowable subject matter but depending from a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/28/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 30 recites, “means for receiving an indication,” “means for transmitting … random access messages,” and “means for receiving … random access messages” that each invoke section 112(f) interpretation. The specification as filed describes the various “means” as being implemented in a combination of hardware executing software with specific algorithms (e.g., code) for carrying out the corresponding functions, and/or implemented in specific hardware components. See e.g., Fig. 2, 3, ¶¶ 203, 206-222.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim 12 and 13 recite, “the one or more random access messages”. This limitation lacks a clear antecedent basis because there are previously recited “one or more first random access messages” and “one or more second random access messages”. Thus, it is not clear which messages the limitation is referencing and the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11, 12, 18, 20-23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramachandra (U.S. 2022/0104300).

Regarding claim 21, Ramachandra teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured (Ramachandra, Fig. 12, wireless device 110 is a UE having a device readable medium 130 (i.e., memory) coupled to circuitry 120, 122, 124, 126 operating as processors, all configured to carry out the programed functions, see ¶¶ 294-305) to: 
receive an indication of an association between one or more downlink reference signals and a corresponding physical cell identifier (PCI) of multiple PCIs associated with a serving cell (Ramachandra, ¶¶ 72-74, the UE is configured, such as by an indication or control signaling (¶¶ 74, 79, 92) that includes an association between SSBs, which represent beams, of a serving cell (see e.g., ¶¶ 49, 73) and each SSB has an associated PCI1, see ¶ 73, Figs. 5, 7), wherein the one or more downlink reference signals are used to identify one or more beams associated with one or more random access channel (RACH) occasions for a RACH procedure (Ramachandra, ¶¶ 73, 78-80, 190, 266, as noted, each SSB corresponds to a beam (see Fig. 5) having an associated downlink reference signal (e.g., CSI-RS, see ¶¶ 78, 190) for at least one RACH occasion, see ¶¶ 73, 266);
transmit one or more first random access messages in one or more corresponding RACH occasions associated with one or more PCIs of the multiple PCIs (Ramachandra, ¶ 73, the SSBs are transmitted with corresponding PCI and RACH configuration information, thus, later transmission of a random access message (see e.g., Fig. 3, step 1, ¶¶ 27, 266) is associated with at least one PCI); and 
receive one or more second random access messages, that include a physical downlink control channel (PDCCH) portion and a physical downlink 0097-1602102204116 shared channel (PDSCH) portion, associated with the one or more PCIs based at least in part on transmitting the one or more first random access messages (Ramachandra, ¶ 73, as noted, the RACH configuration is sent with the SSBs, which are associated with PCIs, thus, each RACH transmission is associated with a PCI, and as shown in Fig. 3, random access responses (RARs) are received in response the transmitted random access messages, see ¶¶ 27, 65, and the downlink channel is separated into a PDCCH portion and a PDSCH portion, see Fig. 2, ¶¶ 14, 92, 102).

Regarding claim 1, there is recited a “method of wireless communication performed by a user equipment (UE)” with steps that are virtually identical to the functions carried out by the UE as defined by claim 21. As a result, claim 1 is rejected as anticipated under section 102(a)(2) over Ramachandra for the same reasons as presented in the rejection of claim 21 above.

Regarding claim 29, there is recited a “non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to” carry out functions that are virtually identical to those carried out by the UE as defined by claim 21. As a result, and because Ramachandra also teaches the non-transitory computer-readable medium storing instructions executed by a processor of a UE (see Ramachandra, Fig. 12, wireless device 110 is a UE having a device readable medium 130 (i.e., memory) coupled to circuitry 120, 122, 124, 126 operating as processors, all configured to carry out the programed functions, see ¶¶ 294-305), claim 29 is rejected as anticipated under section 102(a)(2) over Ramachandra for the same reasons as presented in the rejection of claim 21 above.

Regarding claim 30, there is recited a “apparatus for wireless communication” that comprises “means for receiving an indication,” “means for transmitting … random access messages,” and “means for receiving … random access messages” that each invoke section 112(f) and carry out functions that are virtually identical to those carried out by the UE as defined by claim 21. As noted above, the various “means” are interpreted as computer hardware executing software to implement the claimed functions, which is taught in Ramachandra. Ramachandra, Fig. 12, wireless device 110 is a UE having a device readable medium 130 (i.e., memory) coupled to circuitry 120, 122, 124, 126 operating as processors, all configured to carry out the programed functions, see ¶¶ 294-305. As a result, the apparatus of claim 30 is rejected as anticipated under section 102(a)(2) over Ramachandra for the same reasons as presented in the rejection of claim 21 above.

Regarding claims 2 and 22, Ramachandra further teaches “the indication further indicates a beam sweeping pattern, for the one or more downlink reference signals, that indicates the association between the one or more downlink reference signals and the corresponding one or more PCIs of the multiple PCIs associated with the serving cell.” Ramachandra, Fig. 5 shows the beams indexed in a “sweeping” order, and beamforming is done in a “beam sweeping” manner, which must be configured, such as by using the SSB indexes, see ¶ 72.

Regarding claim 3, Ramachandra further teaches “a first downlink reference signal included in the one or more downlink reference signals is associated with a first PCI of the serving cell and a second downlink reference signal included in the one or more downlink reference signals is associated with a second PCI of the serving cell.” Ramachandra, Fig. 5, ¶ 73, each beam is associated with an SSB (i.e., a downlink reference signal) that has a corresponding PCI, and since there are at least two beams, there are a first and second downlink reference signal associated with respective SSBs and PCIs.

Regarding claim 4, Ramachandra further teaches “each downlink reference signal, in the one or more downlink reference signals, corresponds to a particular PCI of the multiple PCIs associated with the serving cell.” Ramachandra, Fig. 5, ¶ 73, each beam is associated with an SSB (i.e., a downlink reference signal) that has a corresponding PCI.

Regarding claims 5 and 23, Ramachandra further teaches “all RACH occasions corresponding to the one or more downlink reference signals occur before a random access response (RAR) window corresponding to those RACH occasions, wherein the RAR window includes PDCCH monitoring occasions associated with all PCIs of the multiple PCIs.” Ramachandra, ¶ 73, the SSBs are transmitted with corresponding PCI and RACH configuration information, which includes later transmission of a random access message (see e.g., Fig. 3, step 1, ¶¶ 27, 266) and which is performed before reception of a random access response (RAR), and thus, prior to a RAR window, see Fig. 3, steps 1, 2, ¶¶ 27, 65.

Regarding claim 8, Ramachandra further teaches “the indication is received in a radio resource configuration message for contention-free random access, a PDCCH order message that triggers the RACH procedure, or a combination thereof.” Ramachandra, the indication can be RRC configured, see e.g., ¶¶ 79, 81, and in a contention-free manner, see ¶¶ 25, 32.

Regarding claims 9 and 26, Ramachandra further teaches “the indication further indicates an association between one or more PDCCH monitoring occasions, of a set of PDCCH monitoring occasions used for the RACH procedure, and a PCI of the multiple PCIs associated with the serving cell.” Ramachandra, Fig. 2, there are a set of PDCCH monitoring sessions for a serving cell, e.g., subframes, and each has at least one association of a PCI and PDCCH corresponding to the SSBs, see e.g., Fig. 5, ¶¶ 73, 92-93.

Regarding claims 11 and 27, Ramachandra further teaches “the one or more processors are further configured to monitor one or more PDCCH occasions for the PDCCH portion of the one or more second random access messages, wherein the one or more PDCCH occasions correspond to a PCI associated with the one or more corresponding RACH occasions in which the one or more first random access message are transmitted.” Ramachandra, Fig. 2, a PDCCH is monitored for RAR messages, e.g., the second random access messages, see ¶ 27, and each PDCCH is associated with a PCI and RACH occasion, see ¶ 73.

Regarding claim 12, Ramachandra further teaches “receiving a PDCCH portion of a second random access message of the one or more random access messages based at least in part on monitoring the one or more PDCCH occasions, wherein the PDCCH portion of the second random access message includes scheduling information for at 0097-1602100204116 least one of a PDSCH portion of the second random access message, one or more subsequent random access messages, or a combination thereof.” Ramachandra, Fig. 3, ¶ 27, the RAR can contain scheduling information, such as an UL grant, etc.

Regarding claim 18, Ramachandra further teaches “the multiple PCIs are associated with co-located base stations or transmit receive points.” Ramachandra, Fig. 5 shows multiple beams associated with multiple SSBs and PCIs, and which are also associated with co-located transmit receive points, such as antenna panels, see ¶¶ 92, 290.

Regarding claim 20, Ramachandra further teaches “the one or more downlink reference signals includes at least one of a set of synchronization signal blocks, a set of channel state information reference signals, or a combination thereof.” Ramachandra, Fig. 5, ¶ 73.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandra in view of Manolakos (WO 2020/069415), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 19, while Ramachandra teaches that each SSB can have the same PCI (see e.g., ¶ 73), Ramachandra is silent that the PCIs may also or alternatively be different, similar to the limitation recited in claim 19. Even so, Manolakos remedies this deficiency and teaches “different PCIs, included in the multiple PCIs, are associated with base stations or transmit receive points in different locations.” Manolakos, ¶¶ 4-5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each TRP (e.g., beam in Ramachandra) have a different associated PCI, as in Manolakos, to allow a UE to demodulate specific received communications from TRPs. See id.

Allowable Subject Matter
Claims 6, 7, 10, 14-17, 24, 25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement on reasons for allowance will not be made at this time since no independent claim is in final form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2021/0185652 describes multiple PDCCH occasions with corresponding SSBs; and U.S. Patent Application Publication No. 2012/0207070 describes an association between RACH transmissions and PCI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The broadest reasonable interpretation of this limitation, i.e., “multiple PCIs”, is that the PCIs may be different and/or the same. See Specification as filed ¶ 285, “In the example of Fig. i1, the base station associates different PCIs with different SSBs. Additionally, or alternatively, the base station may associate the same PCI with two or more SSBs.”